DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
 
            With respect to claim 1, the most relevant prior art, Koch et al. (US PAP 2010/0020938 A1), teach an X-ray tube (30), comprising (see abstract; Figs. 1 and 2; see paragraphs 0008, 0014, 0016, 0018, 0028, 0029, 0043 and 0045): 

    PNG
    media_image1.png
    537
    801
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    649
    530
    media_image2.png
    Greyscale
an envelope that holds inside thereof at a predetermined pressure: a cathode (31) provided in the envelope, the cathode (31) emitting electrons (see abstract; Figs. 1 and 2; see paragraphs 0008, 0014, 0016, 0018, 0028, 0029, 0043 and 0045); and an anode (32) provided in the envelope facing to the cathode (31), the anode (32) generating X-ray, wherein the envelope has an envelope body and an X-ray window portion (34) having a higher X-rays transmissivity and a higher electric conductivity than those of the envelope body (see abstract; Figs. 1 and 2; see paragraphs 0008, 0014, 0016, 0018, 0028, 0029, 0043 and 0045) but fail to explicitly teach or make obvious arrangement when either one part of the X-ray window portion or the anode is set to a lower electric potential than both an electric potential of the other part of the X-ray window portion or the anode and an electric potential of the cathode, detection of at least either one of an ion current through the one part or an electron current through the other part is possible as claimed in combination with all of the remaining limitations of the claim.
            Claims 2-9 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bosello (US PAP 2008/0130834 A1; see abstract; Fig. 1; paragraphs 0050 and 0051), Groves (US PAP 2009/0161823 A1; see abstract; Figs. 1; paragraphs 0039); Laser (US Patent 3,062,960; see Fig; column 2, line 41 – column 5, line 8); Dyke et al. (US Patent 3,428,803; See Fig.1) and Feda (US PAP/0247080 A1; see paragraphs 0137, 0144, 0153, 0191 and 0192) teach the systems and methods controlling X-ray source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze
/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884                                                                                                                                                                                                        /I.K./  March 12, 2021